Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/03/2022. Claims 1, 3-6, 9-10, 12-17 and 19-20 are currently pending. Claims 2, 7-8, 11 and 18 are canceled per applicant’s request.
Priority
Current application, US Application No. 16/669,959, filed 10/31/2019, claims Priority from Provisional Application 62753899, filed 10/31/2018.

Response to Amendment/Remarks/Arguments
Applicant's amendment to the claims is sufficient to overcome previous objections to the claims.
 Applicant’s amendment accompanied with persuasive arguments (see pg. 14 line 15 - pg16 line 16) that additional elements “a server system”, “a host system” and “a computing device associated with the target entity” in the independent claims combined with “providing/preventing the computing device to access a function of the interactive computing environment based on the risk level” indicates integrating judicial exception into a practical application because the recited additional elements are significant to overcome the judicial exception. Therefore, the amended claims are sufficient to overcome the previous rejections under 35 USC 101.

Amendments of claims accompanied with persuasive argument are sufficient to overcome the previous rejections under 35 USC 103.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes a limitation/element that use generic placeholders, “a data repository” that is coupled with functional language, “storing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	Claim also includes a limitation/element that use generic placeholders, “an external-facing subsystem” that is coupled with functional language, “preventing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Claim also includes a limitation/element that use generic placeholders, “an evaluation system” that is coupled with functional language, “accessing”, “generating”, “computing” and “providing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Claim also includes a limitation/element that use generic placeholders, “host server system” that is coupled with functional language, “modifying” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “a data repository” is interpreted as a network-attached storage device (storage devices [0036-0037, 0039-0040, Fig. 1]) or a memory in a general computing system (memory, database [0048, Fig. 2]).
	The physical structure of “an external-facing subsystem” is interpreted as a network interface component of a general computing system or a network interface device (can include … a firewall device [0034, Fig. 1], network interface, wired, wireless, Ethernet network adaptor, modem [0050, Fig. 2]) 
	The physical structure of “an evaluation system” is interpreted as a component of a general computing system (computing devices for implementing one or more of the evaluation system 110, the training system 120, the display system 130, and the modeling system 140 [0034, Fig. 1])
	The physical structure of “host server system” is interpreted as a general computing system (Examples of host systems 160 include a mainframe computer, a grid computing system, or other computing system [0033, Fig. 1]).
 
	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
	Claims 1, 3-6, 9-10, 12-17 and 19-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Ouyang (WO 2017053347 A1), hereinafter ‘Ouyang’, Steele (US 9928508 B2), hereinafter ‘Steele’, Forman (US 20040172374 A1), hereinafter ‘Foreman’ and Hu (US 20200175388 A1), hereinafter ‘Hu’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“identifying a first category for the discretized evaluation dataset indicating a match between estimated values and validation values with respect to the outcome of interest;
	identifying a second category for the discretized evaluation dataset indicating a mismatch between estimated values and validation values with respect to the outcome of interest;
	determining, from the comparison of the estimated dataset and the validation dataset to the outcome of interest, a number of matches in the first category and a number of mismatches in the second category;
	and outputting the discretized evaluation dataset having the first category with the number of matches and the second category with the number of mismatches” and
	“modifying the host system operation comprises one or more of:
	providing a computing device associated with the target entity with access to a permitted function of an interactive computing environment based on the risk level;
	and preventing the computing device associated with the target entity from accessing a restricted function of the interactive computing environment based on the risk level” in combination with other limitations.

Ouyang discloses 
	A system comprising: (system 100 [0027, Fig. 1]) in a secured part of the system: (computing environment 106 [Fig. 1])
	a data repository storing predictor data samples having values of predictor variables that respectively correspond to actions performed by an entity or observations of the entity, (network attached data stores for storing a database 110, predictive output values, a set of attribute values for multiple entities [0029, Fig. 1])
	an external-facing subsystem (network-attached data stores, directly accessible by processors located therein [0033])
	an evaluation system configured for: (Processing device, analytical module 108 [0031, 0034, Fig. 1])
	accessing (a) an estimated dataset having a set of estimated attribute values of an attribute that is a continuous variable, the estimated dataset generated by applying a modeling algorithm to an input dataset of the predictor data samples (suitable attributes … can be analyzed using the analytic module [0031], analytical module 108 may be used to modify any data structure suitable [0028], generate one or more trend attributes [0034], modeling system uses the attributes to learn how to generate a value of a response variable, such as a predictive output [0003], The training data includes attribute values for multiple entities over a time period [0004]. generates, for each entity, at least one trend attribute that is a function of a respective time series of attribute values, indicates a trend in the attribute-value time series [0004])
	and (b) a validation dataset having a set of validation attribute values of the attribute, the set of validation attribute values respectively corresponding to the set of estimated attribute values, (attributes for training an … modeling algorithm [0071, 0073],  training data, trend attribute values to … modeling system [0077])
	generating, from a comparison of the estimated dataset and the validation dataset to an outcome of interest, a discretized evaluation dataset with data values in multiple categories, (identify a behavioral attribute value corresponding to a particular cluster series, equivalent to the estimated dataset, and compare the behavioral attribute value … to the behavior of the entity's time series for that attribute, equivalent to the validation set [0091])
	the evaluation metric indicating an accuracy of the modeling algorithm, (accuracy, modeling algorithm, data attributes … used to train … modeling algorithm, predictive output , confidence trend, inputs … trend of attributes, predictive output [0022, 0023]) , but Ouyang is silent regarding the above allowed limitations.

Steele discloses a network interface configured for preventing a system or a user from accessing the data repository via a data network (allowing a vendor limited and constrained access to the information account [col 7 line 33-38, Fig. 1], communications relating to authentication information, secure, firewall [col 8 line 7-37]), but is silent regarding the above limitations.

Forman discloses computing, for the modeling algorithm, an evaluation metric based on a comparison of data values from different categories of the discretized evaluation dataset (evaluate the model, and (7) deploy the model and results [0005], predictive models, build the best model [0006], looking for the best data mining model, accuracy, score [0019], scored by the average of their true positive rate and true negative rate, best competing classifier algorithm, scoring metric, classifier score [0022 - 0024]), but is silent regarding the above limitations.

Hu discloses providing a host server system with access to one or more of (a) the evaluation metric and (b) a modeling output generated with the modeling algorithm; (performance evaluation dataset, model performance metrics, automatically rejecting … events for suspected satisfaction of the condition [abs], optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, server, at least one server, equivalent to evaluation system, computer is further programmed and / or configured to generate a performance evaluation dataset including an output of the predictive fraud detection model, at least one server computer, equivalent to a host server system, is further programmed and / or configured to automatically reject a top percent of the plurality of transaction requests [0011, Fig. 1-2], evaluation server 106, providing data to communication server [Fig. 1-2]) and 
	the host server system, wherein the host server system is communicatively coupled to the evaluation system via the external-facing subsystem is configured for modifying a host system operation based on the one or more of (a) the evaluation metric and (b) the modeling output. (at least one server computer is further programmed and / or configured to generate a performance evaluation dataset including an output of the predictive fraud detection model, at least one server computer is further programmed and / or configured to automatically reject a top percent of the plurality of transaction requests [0011, Fig. 1-2]), but is silent regarding the above allowed limitations.

A newly found prior art, Dugger (US 20210241141 A1), discloses the target event indicates a risk level associated with a target entity described by the predictor variable data, wherein modifying the host system operation based on the computed time of the target event comprises one or more of: providing a computing device associated with the target entity with access to a permitted function of an interactive computing environment based on the risk level; and preventing the computing device associated with the target entity from accessing a restricted function of the interactive computing environment based on the risk level ([claims 6, 14, and 21]), but fails to disclose all the elements of the above allowed limitations in entirety.

As per claims 10 and 17, the closest prior art of record, Ouyang, , Forman, Hu and Dugger, either singularly or in combination, fail to anticipate or render obvious limitations 
	“identifying a first category for the discretized evaluation dataset indicating a match between estimated values and validation values with respect to the outcome of interest;
	identifying a second category for the discretized evaluation dataset indicating a mismatch between estimated values and validation values with respect to the outcome of interest;
	determining, from the comparison of the estimated dataset and the validation dataset to the outcome of interest, a number of matches in the first category and a number of mismatches in the second category;
	and outputting the discretized evaluation dataset having the first category with the number of matches and the second category with the number of mismatches” and
	“modifying the host system operation comprises one or more of:
	providing a computing device associated with the target entity with access to a permitted function of an interactive computing environment based on the risk level;
	and preventing the computing device associated with the target entity from accessing a restricted function of the interactive computing environment based on the risk level” in combination with other limitations as explained in claim 1 above.

Claims 3-6, 9, 12-16 and 19-20, claims are also allowed because base claims 1, 10 and 17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865